UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7742


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM HASKINS, a/k/a Julio, a/k/a K.C.,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:95-cr-00072-7)


Submitted:   April 16, 2015                 Decided:   April 20, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Haskins, Appellant Pro Se.   Miller A. Bushong, III,
OFFICE OF THE UNITED STATES ATTORNEY, Beckley, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William       Haskins    appeals      from          the   district       court’s       order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction

of his sentence based on Amendment 750 to the U.S. Sentencing

Guidelines Manual.           We affirm.

      The     district       court       properly         concluded          that    it     lacked

authority      to    grant     a    sentence        reduction         under     §    3582(c)(2)

because      Haskins’       Guidelines      range         was    driven       by    his     career

offender      designation          and    not       the    crack       cocaine       Guidelines

provisions.         See United States v. Munn, 595 F.3d 183, 187 (4th

Cir. 2010).         To the extent that Haskins challenges the continued

viability     of     that    designation,           such    a    claim    is       not    properly

pursued in a § 3582(c)(2) motion.                     See Dillon v. United States,

560 U.S. 817     (2010)       (explaining        that      §     3582(c)(2)         does   not

authorize full resentencing, but permits sentence reduction only

within narrow bounds established by the Sentencing Commission).

      Accordingly, we affirm the district court’s order.                                        See

United States v. Haskins, No. 1:95-cr-00072-7 (S.D.W. Va. Aug.

31, 2012).       We dispense with oral argument because the facts and

legal    contentions        are     adequately        presented          in    the       materials

before    this      court    and    argument        would       not    aid    the    decisional

process.

                                                                                          AFFIRMED



                                                2